DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS documents submitted 11/18/2019 (3) are acknowledged and have been considered.

Drawings
The drawings submitted 9/25/2019 are acknowledged and acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 6, Applicant requires “two longitudinal beams” and “

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10, 11, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt et al. (U.S. Patent Application Publication 2009/0084890) in view of Oldroyd et al. (U.S. Patent 10,501,193).

In regards to claim 1, Reinhardt et al (henceforth referred to as Reinhardt) disclose a multirotor aircraft comprising:
a longitudinal structure having two longitudinal ends.  Reinhardt teaches an elongated structure with two ends; 
a fuselage fastened to the longitudinal structure.  The elongated structure of Reinhardt includes a fuselage (item 10); 
a set of fixed lift surfaces having two fixed wings generating the majority of the lift needed by the aircraft during a cruising stage.  Reinhardt teaches two wings (items 16 and 18);
a set of rotary lift surfaces having at least six rotors generating the majority of the lift needed by the aircraft during stages of takeoff and landing, the rotors being arranged on respective supports fastened to a fixed wing, each rotor being fastened in such a manner that each rotor is not situated vertically above or below a fixed wing.  As depicted, Reinhardt teaches multiple 6 rotor “drive means” (items 24) for VTOL arranged on supports fastened to the wings and the fuselage planar with the wings;
a propulsion assembly comprising at least one propulsion propeller.  Additionally, Reinhardt teaches a forward thrust propeller embodiment (item 42);
a power plant comprising a plurality of electric motors and at least one electrical energy source.  Reinhardt teaches using electric motors for each drive means (par. 24):
each electric motor driving a respective rotor or else a respective propulsion propeller (par. 24); and
Reinhardt fails to explicitly teach at least one electrical energy source comprising one or more electrical energy storage devices and an autopilot system for the aircraft.  However, Oldroyd et al (henceforth referred to as Oldroyd) teaches a VTOL aircraft using electric motors, batteries as a power source and potentially using an autopilot (autonomous) system (col. 2, lines 22-34 and lines 42-53).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize various means providing power including stored energy (battery) and additionally utilizing an autonomous autopilot like system as taught by Oldroyd, to allow for flight without pilot control and to avoid the extra weight and complexity of power generated onboard;

wherein the other one of the two fixed wings is rigidly fastened to a rear longitudinal end of the longitudinal structure and the rotors are arranged in a common second plane distinct from the first plane.  The two wings along with the rotors are attached to opposite ends of the longitudinal structure in a second offset plane from the first.

In regards to claim 2, Reinhardt discloses that the longitudinal structure comprises two longitudinal beams extending in the first plane, at least one fixed wing being fastened to the longitudinal beams.  Note that the top edges of the fuselage constitute rigid beams extending in a first plane.

In regards to claim 3, Reinhardt discloses that the longitudinal structure comprises a rigid box extending in the first plane, at least one fixed wing being fastened to the rigid box.  The top portion of the fuselage attaching to the wings constitutes a box structure and is in a first plane different than a plane containing the wings and rotors (drive means).

In regards to claim 4, Reinhardt fails to disclose that the longitudinal structure includes two connection beams that slope relative to the first plane, and one of the two fixed wings is fastened to first ends of the connection beams and is offset vertically relative to the first plane.  However, Reinhardt teaches equivalent longitudinal connection beams with wings fastened to two ends of the beams and it would have been an obvious matter of design choice to make the different portions of the connection beams of whatever form or shape was desired or expedient including being sloped as claimed. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

In regards to claim 5, Reinhardt discloses that the longitudinal structure comprises two longitudinal beams, a respective connection beam is rigidly fastened to each longitudinal beam, and the longitudinal structure includes a transverse beam connecting together the two longitudinal beams.  As shown, the Reinhardt aircraft includes transverse beams running from one side of the fuselage to the other connecting the two opposed sides. 

In regards to claim 6, Reinhardt discloses that the longitudinal structure has two longitudinal beams, a longitudinal beam and a connection beam together constitute a single part.  Reinhardt teaches two longitudinal running beams connecting the fuselage to the wings and that the longitudinal beams and the connection beams are a single part.

In regards to claim 7, Reinhardt discloses that the fuselage is fastened to the longitudinal structure by means of links. Since Reinhardt teaches a connection or fastening between the longitudinal running beams and the rest of the fuselage, a link of some kind is disclosed.

In regards to claim 10, Reinhardt discloses that the rotors are aligned along two longitudinal lines so as to limit the creation of aerodynamic drag (see figures).

In regards to claim 11, Reinhardt discloses that the rotors include respective ducts, each duct being connected to a respective one of the supports by one or more connection arms.  The rotors of the Reinhardt VTOL aircraft include circular “ducts” consistent with those of the instant Application surrounding each rotor.

In regards to claim 13, Reinhardt discloses that the at least one propulsion propeller is arranged above the fixed wing.  The propeller of the Reinhardt VTOL aircraft is at least partially above the wing surfaces. 

In regards to claim 14, Reinhardt fails to disclose that the propulsion assembly comprises two propulsion propellers fastened to the longitudinal structure.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide more than one forward propulsion propellers as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In regards to claim 16, Reinhardt fails to disclose that the power plant comprises at least two independent electrical energy sources powering each of the electric motors, the at least two electrical energy sources being separated and isolated from each other so that an incident occurring on one of the electrical energy sources does not propagate to the other electrical energy source.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide redundant power sources for the motors isolated from each other as claimed, since this increases reliability and especially since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In regards to claim 18, Reinhardt discloses that the first plane is parallel to the second plane (see figures).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt et al. (U.S. Patent Application Publication 2009/0084890) in view of Oldroyd et al. (U.S. Patent 10,501,193) as applied to claim 1 above, and further in view of Patterson et al. (U.S. Patent Application Publication 2018/0155021).

In regards to claim 8, Reinhardt fails to explicitly disclose that at least one fixed wing includes four movable flaps, with pairs of movable flaps being arranged transversely on either side of the longitudinal structure.  However, Patterson et al (henceforth referred to as Patterson) teaches a VTOL aircraft including fixed wings with pairs of movable flaps (items 23/27) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide movable flaps in/on the wings of the Reinhardt aircraft as taught by Patterson, to allow for control surfaces.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt et al. (U.S. Patent Application Publication 2009/0084890) in view of Oldroyd et al. (U.S. Patent 10,501,193) as applied to claim 1 above, and further in view of Swinson et al. (U.S. Patent 5,890,441).

In regards to claim 9, Reinhardt fails to disclose that at least one fixed wing includes two vertical fins, each provided with at least one movable flap, the vertical fins being arranged at respective free ends of the fixed wing.  However, Swinson et al (henceforth referred to as Swinson) teaches a VTOL aircraft with vertical wingtip stabilizers (see items 9) each with a movable control surface (items 10) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to incorporate wingtip stabilizers with control surfaces as taught by Swinson in/on the wings of Reinhardt, to further provide yaw control of the aircraft.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt et al. (U.S. Patent Application Publication 2009/0084890) in view of Oldroyd et al. (U.S. Patent 10,501,193) as applied to claim 1 above, and further in view of Kumar et al. (U.S. Patent Application Publication 2020/0290742).

In regards to claim 12, Reinhardt fails to disclose that the duct of each rotor includes a plurality of acoustic energy absorber systems.  However, Kumar et al (henceforth referred to as Kumar) teaches using an acoustic energy absorbing material in/on a rotor duct (par. 35) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to incorporate an acoustic energy absorbing material in/on the ducts of Reinhardt as taught by Kumar, to reduce noise output.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt et al. (U.S. Patent Application Publication 2009/0084890) in view of Oldroyd et al. (U.S. Patent 10,501,193) as applied to claim 1 above, and further in view of Leng et al. (U.S. Patent Application Publication 2014/0097290).

In regards to claim 15, Reinhardt fails to disclose that each electric motor of the power plant is air-cooled.  However, Leng et al (henceforth referred to as Leng) teaches using air to cool electric motors onboard a VTOL aircraft (par. 35) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide air cooling of the electric motors of Reinhardt as modified, and disclosed by Leng, since this is the most simple and efficient means to cool the motors.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt et al. (U.S. Patent Application Publication 2009/0084890) in view of Oldroyd et al. (U.S. Patent 10,501,193) as applied to claim 1 above, and further in view of Yuen et al. (U.S. Patent Application Publication 2017/0240273).

In regards to claim 17, Reinhardt fails to disclose that the rotors are arranged so that two adjacent rotors are contra rotating.  However, Yuen et al (henceforth referred to as Yuen) teaches a VTOL aircraft with counter rotating rotors and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide contra rotating rotor design in/on the Reinhardt aircraft as disclosed by Yuen, to induce stability and prevent yaw.

Summary/Conclusion
Claims 1-18 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641